Madden, Judge,
dissenting:
I do not agree with the decision of the majority.
In January 1923 the Commissioner of Internal Bevenue assessed plaintiff’s profit taxes on a calendar year basis, plaintiff having made its return on a fiscal year basis. I assume, as the majority has found, that his doing so was erroneous and that he should, upon request, have corrected the error. So far as the record shows, he was never requested to correct the error,- at least until 1929. In the meantime, plaintiff had, at some time prior to March 1925, requested the Commissioner to assess its profits taxes for 1917 under the provisions of Section 210 of the Kevenue Act of 1917. This the Commissioner had done, but plaintiff complained of the result, on the ground that the percentage rate used was too high and the proper comparatives were not used. The Commissioner, in response to this complaint, reduced the assessment. In 1926 and 1927 plaintiff filed claims for refund setting forth grounds not includ*490ing the one asserted in this suit. As I. have said, not until 1929 did it assert that basis of claim.
The majority opinion recognizes that, ordinarily, an application by a taxpayer for assessment under Section 210 precludes him from obtaining a review by a court of the Commissioner’s assessment made” pursuant' to that application. But it finds that plaintiff only made its application because of the refusal of the Commissioner to correct his error of assessing plaintiff on a calendar year basis. . So far as the record shows, plaintiff never even asked the.Commissioner to correct his error before applying for assessment under Section 210. I think plaintiff’s application should be treated as its voluntary, deliberate act, which it should not now be permitted to repudiate in order to assert a basis of claim as to which it was silent during all the time that the defendant’s agents had plaintiff’s affairs under active consideration.